DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                   NATIONSTAR MORTGAGE, LLC,
                           Appellant,

                                    v.

 THOMAS CULLIN, a/k/a THOMAS W. CULLIN, DELCIE CULLIN, and
            PARKLAND GOLF & COUNTRY CLUB,
                         Appellees.

                              No. 4D17-84

                          [November 14, 2018]

  Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Kathleen D. Ireland and Michael L.
Gates, Judges; L.T. Case Nos. CACE-13-026132 (11) and CACE-14-
014861.

  Nancy M. Wallace of Akerman LLP, Tallahassee, and William P. Heller
and Henry H. Bolz of Akerman LLP, Fort Lauderdale, for appellant.

  Jonathan Kline of Jonathan Kline, P.A., Weston, for appellees Thomas
Cullin and Delcie Cullin.

CONNER, J.

   Nationstar Mortgage, LLC (“Nationstar”) appeals the final judgment
denying foreclosure entered in favor of the appellees, Thomas Cullin and
Delcie Cullin. Because the trial court failed to state the basis for its
decision and to make any factual findings on the record or in its final
judgment, we are unable to conduct a meaningful appellate review.
Accordingly, we reverse and remand for the trial court to enter an amended
final judgment reflecting the basis of its decision and to make factual
findings pertinent to that ruling.

                               Background

   Nationstar filed a foreclosure action against the appellees. The
appellees raised defenses of lack of standing, failure to comply with
conditions precedent, and statute of limitations. The case proceeded to a
nonjury trial. At trial, Nationstar called one witness and introduced
various documents into evidence. After Nationstar finished presenting its
case, the appellees called the Nationstar witness to present evidence in
support of their defenses and introduced some additional documentary
evidence. After the evidence closed, the parties made closing arguments
and presented draft proposed final judgments for the trial court to
consider. The trial court did not articulate any findings or rulings at the
close of the trial.

   Eight days after the trial, the trial court entered a final judgment in
favor of the appellees. The final judgment stated no findings of fact,
conclusions of law, or reasons for the decision. Twenty-eight days after
the final judgment was entered, the trial court denied Nationstar’s motion
for rehearing, again stating no findings of fact, conclusions of law, or
reasons for the decision. Nationstar gave notice of appeal.

                            Appellate Analysis

    We find ourselves in a similar situation we confronted in Exotic
Motorcars and Jewelry, Inc. v. Essex Ins. Co., 111 So. 3d 208 (Fla. 4th DCA
2013). In Exotic Motorcars, an action for declaratory judgment and breach
of contract was filed. Id. at 208. Eventually, the trial court entered a
judgment in favor of the appellee which contained no findings of fact,
conclusions of law, or other indication of the basis for its decision. Id. at
208-09. Similar to this case, there were several grounds upon which the
trial court might have ruled in favor of the appellee. Id. at 209. In Exotic
Motorcars we said:

      In cases where, as here, orders on review cannot be resolved
      without meaningful findings, effective review may be deemed
      impossible and the cause remanded for findings,
      notwithstanding that such findings may not be mandated by
      rule or statute.

Id. In support of that legal proposition, we cited Featured Properties, LLC
v. BLKY, LLC, 65 So. 3d 135 (Fla. 1st DCA 2011). Id.

    In Featured Properties, the appellee sued for breach of contract and the
appellant counterclaimed for rescission of the contract. 65 So. 3d at 136.
The trial court awarded damages to the appellee, but did not articulate a
legal basis for its ruling or make any findings of facts on key disputed
issues. Id. at 136-37. The appellant argued that without findings of fact
in the final judgment, the case had to be remanded back to the trial court
to make appropriate findings. Id. at 137. The First District agreed that
the failure to make findings of fact or to articulate the legal grounds for
the judgment rendered the proceedings not ripe for appellate review. Id.

                                     2
The First District concluded that “[e]ven where factual findings are not
required by a procedural rule, statute, or other authority, remand may be
appropriate where ‘effective appellate review is made impossible by the
absence of specific findings.’” Id. (quoting Shaw v. Shaw, 445 So. 2d 411,
412 (Fla. 4th DCA 1984)). Therefore, the appellate court reversed and
remanded with instructions for the trial court to enter an amended final
judgment reflecting the basis of its decision. Id. at 138.

    Because the final judgment and trial transcript in this case contain no
findings of facts, conclusions of law, or other indication of the basis for the
trial court’s decision, effective review is impossible. Thus, we remand the
case to the trial court to enter an amended final judgment reflecting the
basis of its decision and to make appropriate findings of fact. See In re
Doe, 932 So. 2d 278, 283 (Fla. 2d DCA 2005) (“Where . . . orders do not
contain sufficient findings of fact . . . , appellate courts typically deem them
incapable of meaningful review and they remand with directions to the
issuing courts to make the necessary findings.” (citing Hopkins v. State,
632 So. 2d 1372, 1376–77 (Fla. 1994))).

   The record suggests that the nonjury trial was conducted and the final
judgment was entered by a senior judge whose temporary service in the
Seventeenth Judicial Circuit was coming to an end. If the trial judge is no
longer serving or is unable to enter an amended final judgment reflecting
the basis for the decision, then a new trial must be conducted.

   Reversed and remanded with instructions.

CIKLIN, J., and MIRMAN, LAWRENCE, Associate Judge, concur.

                             *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                       3